


Exhibit 10.12
        
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR EXECUTIVES IN THE U.K.


THIS PEFRORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is
made as of [GRANT DATE] (the “Grant Date”) by and between Orbitz Worldwide,
Inc., a Delaware corporation (“Orbitz”), and the employee whose name is set
forth on the signature page hereto (“Employee”).
RECITALS
Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (as
may be amended from time to time, the “Plan”), a copy of which is attached
hereto as Exhibit A.
In connection with Employee's employment by Orbitz or one of its subsidiaries
(collectively, the “Company”), Orbitz intends concurrently herewith to grant the
RSUs (as defined below) to Employee.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:
SECTION 1
DEFINITIONS
1.1.Definitions. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Plan. In addition to the terms defined in the
Plan, the terms below shall have the following respective meanings:
“Agreement” has the meaning specified in the Preamble.
“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).
“Committee” shall mean the Compensation Committee of the Board.
“Company” has the meaning specified in the Recitals.
“Employee” has the meaning specified in the Preamble.
“Grant Date” has the meaning specified in the Preamble.
“Orbitz” has the meaning specified in the Preamble.
“Plan” has the meaning specified in the Recitals.
“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.
SECTION 2
GRANT OF RESTRICTED STOCK UNITS
Subject to the terms and conditions hereof, Orbitz hereby grants to Employee, as
of the Grant Date, [# RSUs] restricted stock units (the “RSUs”). Each RSU
granted hereunder shall represent the right to receive from Orbitz, on the terms
and conditions described herein, in the sole discretion of the Board, either (i)
one Share as of the date of vesting or (ii) cash equal to the fair market value
(as determined by the Board in good faith) of one Share as of the date of
vesting (and, as provided herein, distributions thereon). Employee shall have no
further rights with respect to any RSU that is paid in Shares or cash, or that
is forfeited or terminates pursuant to this Agreement or the Plan.

1

--------------------------------------------------------------------------------




SECTION 3
TERMS OF RESTRICTED STOCK UNITS
3.1.Vesting Schedule.
(a)Subject to the provisions of this Agreement, the Plan and the achievement of
any Performance Goal as determined by the Committee regarding the RSUs granted
hereunder, 25% of the RSUs shall vest on each of the first, second, third and
fourth anniversaries of the Grant Date; provided, however, that no vesting shall
occur after the termination of Employee's employment with the Company for any
reason, and any unvested RSUs shall be immediately cancelled by Orbitz without
consideration after termination of Employee's employment with the Company for
any reason.
(b)Subject to the resolutions adopted by the Committee in setting any
Performance Goal, the Board may determine at any time before the RSUs expire or
terminate that any or all of the RSUs shall become vested at any time.
3.2.Dividends. Employee shall be entitled to be credited with dividend
equivalents with respect to the RSUs, calculated as follows: on each date that a
cash dividend is paid by Orbitz while the RSUs are outstanding (if any),
Employee shall be credited with an additional number of RSUs equal to the number
of whole Shares (valued at fair market value (as determined by the Board in good
faith) on such date) that could be purchased on such date with the aggregate
dollar amount of the cash dividend that would have been paid on the RSUs had the
RSUs been issued as Shares. The additional RSUs credited under this Section
shall be subject to the same terms and conditions applicable to the RSUs
originally awarded hereunder, including, without limitation, for purposes of
vesting and forfeiture and crediting of additional dividend equivalents.
3.3.Termination of Employment. If Employee's employment with the Company
terminates for any reason, the RSUs, to the extent not then vested, shall be
immediately canceled by the Company without consideration. Such period prior to
cancellation of the RSUs shall not be extended by any notice period mandated
under local law.
3.4.Limited Transferability. The RSUs may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of or encumbered, other than by will
or the laws of inheritance following Employee's death.
3.5.Forfeiture. Notwithstanding anything herein to the contrary, if the Board
determines in good faith that Employee has (i) willfully engaged in misconduct
that is materially and demonstrably injurious to the Company; (ii) willfully and
knowingly participated in the preparation or release of false or materially
misleading financial statements relating to the Company's operations and
financial condition; (iii) committed a willful act of fraud, embezzlement or
misappropriation of any money or properties of the Company or breach of
fiduciary duty against the Company that has a material adverse effect on the
Company; or (iv) breached any noncompetition or confidentiality covenants for
the benefit of the Company applicable to Employee during Employee's employment
or following termination of Employee's employment, then:
(a)the RSUs, to the extent not then vested, shall be immediately canceled by
Orbitz without consideration,
(b)Employee shall repay to Orbitz any cash received pursuant to the vesting of
any RSU within five (5) years prior to the date of Board determination of (i),
(ii), or (iii) above or within three (3) years prior to the date of Board
determination of (iv) above,
(c)any Shares acquired pursuant to the vesting of any RSU within five (5) years
prior to the date of Board determination of (i), (ii), or (iii) above or within
three (3) years prior to the date of Board determination of (iv) above and then
held by Employee shall be forfeited and returned to Orbitz without
consideration, and
(d)in the event Employee has sold or otherwise disposed of Shares acquired
pursuant to the vesting of any RSU within five (5) years prior to the date of
Board determination of (i), (ii), or (iii) above or within three (3) years prior
to the date of Board determination of (iv) above, Employee shall pay to Orbitz
the greater of (x) any proceeds received from such sale or other disposition, or
(y) the fair market value (as determined by the Board in good faith) of such
Shares as of the date of such Board determination.
SECTION 4
MISCELLANEOUS
4.1.Tax Issues and Withholding.
(a)Regardless of any action Orbitz or Employee's employer (the “Employer”) takes
with respect to any or all income tax (including federal, state and local
taxes), social security contributions, payroll tax, payment on account or other

2

--------------------------------------------------------------------------------




tax-related items related to Employee's participation in the Plan and legally
applicable to Employee (“Tax Related Items”), Employee acknowledges that the
ultimate liability for all Tax-Related Items is and remains Employee's
responsibility and may exceed the amount actually withheld by the Company.
Employee further acknowledges that the ultimate liability for all Tax Related
Items legally due by Employee is and remains Employee's responsibility and that
the Company (i) makes no representations or undertakings regarding the treatment
of any Tax Related Items in connection with any aspect of the RSUs, including,
but not limited to, the grant, vesting or settlement of the RSUs, the conversion
of the RSUs into Shares, the subsequent sale of any Shares acquired at vesting
and the receipt of any dividends; and (ii) does not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate Employee's
liability for Tax Related Items or achieve any particular tax result. Further,
if Employee has become subject to tax and/or social security contributions in
more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Employee acknowledges that the Company (or former
employer, as applicable) may be required to withhold or account for Tax Related
Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable,
Employee will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax Related Items. In this regard, Employee authorizes the Company,
or its respective agents, at its discretion, to satisfy the obligations with
regard to all Tax Related Items by one or a combination of the following: (1)
withholding from Employee's wages or other cash compensation paid to Employee by
the Company; (2) withholding from proceeds of the sale of Shares acquired at
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by Orbitz (on Employee's behalf pursuant to this
authorization); or (3) withholding in Shares to be issued upon
vesting/settlement of the RSUs.
(c)To avoid negative accounting treatment, the Company may withhold or account
for Tax Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax Related
Items is satisfied by withholding in Shares of, for tax purposes, Employee is
deemed to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax Related Items due as a result of any aspect of Employee's
participation in the Plan.
(d)Finally, Employee shall pay to the Company any amount of Tax Related Items
that the Company may be required to withhold or account for as a result of
Employee's participation in the Plan that cannot be satisfied by the means
previously described. Employee acknowledges and agrees that should the amount of
withholding for Tax Related Items be in excess of the actual tax due, the
Company will refund the excess amount to him or her as soon as administratively
practicable and without any interest. Orbitz may refuse to deliver Shares to the
Employee if Employee fails to comply with Employee's obligations in connection
with the Tax Related Items.
4.2.Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time Employee is a “specified employee” as defined in
Section 409A of the Internal Revenue Code (“Section 409A”) and the deferral of
the commencement of any payments or benefits otherwise payable hereunder is
necessary in order to prevent any accelerated or additional tax under Section
409A, then Orbitz will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) until the date that is six
months following Employee's separation from service with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to Employee hereunder could cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by Orbitz, that
does not cause such an accelerated or additional tax. Orbitz shall consult with
Employee in good faith regarding the implementation of the provisions of this
Section 4.2; provided that neither the Company nor any of its employees or
representatives shall have any liability to Employee with respect thereto.
4.3.Employment of Employee. Nothing in this Agreement confers upon Employee the
right to continue in the employ of Employer, entitles Employee to any right or
benefit not set forth in this Agreement or interferes with or limits in any way
the right of Employer to terminate Employee's employment to the extent permitted
under applicable local law and any employment contract terms (if any).
4.4.Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to any Shares
subject to the RSUs until such person has become a holder of record of any
Shares issued upon vesting; provided that Employee may be entitled to the
benefits set forth in Section 3.2 of this Agreement.
4.5.Equitable Adjustments. The RSUs shall be subject to adjustment as provided
in Section 5 of the Plan.
4.6.Labor Acknowledgment. In accepting the award of RSUs, Employee acknowledges,
understands and agrees that (i) the Plan is established voluntarily by Orbitz,
it is discretionary in nature and may be modified, amended, suspended or
terminated by Orbitz at any time; (ii) the award of RSUs is voluntary and
occasional and does not create any contractual or other right to receive future
awards of RSUs, or benefits in lieu of RSUs even if RSUs have been awarded
repeatedly in the past; (iii)

3

--------------------------------------------------------------------------------




all decisions with respect to future awards, if any, will be at the sole
discretion of Orbitz; (iv) Employee's participation in the Plan shall not create
a right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate Employee's employment relationship at any
time; (v) Employee's participation in the Plan is voluntary; (vi) the award of
RSUs and the Shares subject to the RSUs are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company, and the RSUs are outside the scope of Employee's employment contract,
if any; (vii) the RSUs and the Shares subject to the RSUs are not intended to
replace any pension rights or compensation; (viii) the RSUs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculation of any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension,
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company; (ix) neither the award of the RSUs nor any provision of this Agreement,
the Plan or the policies adopted pursuant to the Plan confer upon Employee any
right with respect to employment or continuation of current employment, and the
RSUs and Employee's participation in the Plan shall not be interpreted to form
an employment contract or relationship with Orbitz; (x) the future value of the
underlying Shares is unknown and cannot be predicted with certainty, (xi) no
claim or entitlement to compensation or damages shall arise from forfeiture of
the RSUs resulting from termination of Employee's employment by the Employer
(for any reason whatsoever), and in consideration of the grant of the RSUs to
which Employee is otherwise not entitled, Employee irrevocably agrees never to
institute any claim against the Company, waive his or her ability, if any, to
bring any such claim, and release the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Employee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;
(xii) in the event of termination of Employee's employment, Employee's right to
receive the RSUs and vest under the Plan, if any, will terminate effective as of
the date that Employee is no longer actively employed; and (xiii) the RSUs and
the benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger or take-over.
4.7.Remedies.
(a)The rights and remedies provided by this Agreement are cumulative and the use
of any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies. These rights and remedies are given in addition
to any other rights the parties may have at law or in equity.
(b)Except where a time period is otherwise specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.
4.8.Waivers and Amendments. The respective rights and obligations of Orbitz and
Employee under this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely) by such respective party. This Agreement may be
amended only with the written consent of a duly authorized representative of
each of the parties hereto.
4.9.Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.
4.10.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.
4.11.Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section 4.11), reputable
commercial overnight delivery service (including Federal Express, DHL and U.S.
Postal Service overnight delivery service) or, deposited with the U.S. Postal
Service or foreign postal service and mailed first class, registered or
certified mail, postage prepaid, as set forth below:
If to Orbitz, addressed to:
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856



4

--------------------------------------------------------------------------------




If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company's records.
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the postal service as aforesaid. Each party, by notice duly
given in accordance therewith, may specify a different address for the giving of
any notice hereunder.
4.12.No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.
4.13.Incorporation of Plan; Acknowledgment. The Plan is hereby incorporated
herein by reference and made a part hereof, and the RSUs and this Agreement are
subject to all terms and conditions of the Plan. In the event of any
inconsistency between the Plan and this Agreement, the provisions of the Plan
shall govern. By signing this Agreement, Employee acknowledges having received
and read a copy of the Plan.
4.14.Data Privacy Consent. In the course of Employee's employment with the
Employer, the Company may obtain or have access to certain information about
Employee and Employee's employment with the Employer, such as information about
Employee's job, appraisals, performance, health, compensation, benefits,
training, absence, education, contact details, disabilities, social security
number (or equivalent) and information obtained from references or background
checks (collectively, “Personal Information”). The Company will use Personal
Information in connection with Employee's employment with the Employer, to
provide Employee with health and other benefits, and in order to fulfill its
legal and regulatory obligations. Due to the global nature of the Company's
business and the need to centralize the Company's information and technology
storage systems, the Company may transfer, use or store Employee's Personal
Information in a country (including the United States) or continent outside the
country where Employee works or lives, and may also transfer Employee's Personal
Information to its other group companies, to its insurers and third-party
service providers as necessary or appropriate in Employee's home country or the
United States or other countries, and to any party that it merges with or which
purchases all or a substantial portion of its assets, shares, or business (any
of which may also be located outside the country or continent where Employee
works or lives). The Company may also disclose Employee's Personal Information
when it is legally required to do so or to governmental, fiscal or regulatory
authorities (for example, to tax authorities in order to calculate Employee's
appropriate taxation, compensation or salary payments). The Company may disclose
Personal Information as noted above, including to any of the third parties and
for any of the reasons listed above, without further notice to Employee. By
signing below, electronically or otherwise, and/or otherwise accepting the RSUs,
Employee consents to the Company collecting, retaining, disclosing and using
Personal Information as outlined above, and to transfer such information
internationally and/or to third parties for these purposes.
4.15.Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
(a)In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
(b)The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
(c)The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.
(d)This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.
(e)Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.
4.16.No Advice From Company. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Employee's participation in the Plan, or Employee's acquisition or sale of the
underlying Shares. Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

5

--------------------------------------------------------------------------------




4.17.Additional Terms. Orbitz reserves the right to impose other requirements on
Employee's participation in the Plan, on the grant of RSUs and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan, and to require Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
4.18.UK Tax Acknowledgment. Employee agrees that if he or she does not pay, or
the Employer or the Company does not withhold from Employee, the full amount of
Tax Related Items that Employee owes upon vesting of the RSUs, or the release or
assignment of the RSUs for consideration, or the receipt of any other benefit in
connection with the RSUs (the “Taxable Event”) within 90 days after the Taxable
Event, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall constitute a loan owed by Employee to the Employer, effective 90
days after the Taxable Event. Employee agrees that the loan will bear interest
at Her Majesty's Revenue & Customs' (“HMRC”) official rate and will be
immediately due and repayable by Employee, and the Company and/or the Employer
may recover it at any time thereafter by withholding the funds from salary,
bonus or any other funds due to Employee by the Employer, by withholding in
shares of Common Stock issued upon vesting of the RSUs or from the cash proceeds
from the sale of shares of Common Stock or by demanding cash or a cheque from
Employee. Employee also authorizes the Company to delay the issuance of any
Shares unless and until the loan is repaid in full.
Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Employee is an officer or executive director, as
defined above, and Tax Related Items are not collected from or paid by Employee
within 90 days of the Taxable Event, the amount of any uncollected Tax-Related
Items may constitute a benefit to Employee on which additional income tax and
national insurance contributions may be payable. Employee acknowledges that the
Company or the Employer may recover any such additional income tax and national
insurance contributions at any time thereafter by any of the means referred to
in Section 4.1 of this Agreement.



6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of the
day and year first written above.


Orbitz Worldwide, Inc.
By: ________________________________
Name:
Title:




Employee:


____________________________________
Name: [EMPLOYEE NAME]
Address:
_________________

_________________

_________________

Telephone No.
_________________

Fax No.
_________________

WWID No.:
_________________



Number of RSUs: [# RSU's]





7

--------------------------------------------------------------------------------




Exhibit A - 2007 Equity and Incentive Plan
(Distributed Separately)





8